Exhibit 10.46

HANSEN MEDICAL, INC.

SECOND AMENDMENT TO OFFICE LEASE

This SECOND AMENDMENT TO OFFICE LEASE, (the “Second Amendment”) is made and
entered into as of December 18, 2013 by and between BXP RESEARCH PARK LP, a
Delaware limited partnership, formerly known as BXP RESEARCH PARK LLC, a
Delaware limited liability company, and successor-in-interest to MTV RESEARCH,
LLC, a Delaware liability company (“Landlord”), and HANSEN MEDICAL, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S:

 

A. Landlord and Tenant are parties to that certain Office Lease dated July 18,
2007, and as amended by that First Amendment to Office Lease dated June 27, 2008
(collectively, the “Original Lease”), whereby Landlord leases to Tenant and
Tenant leases from Landlord approximately 63,131 rentable square feet of office
space (the “Premises”), located at 800 East Middlefield Road in Mountain View,
California 94043 (the “Building”), which Building is owned by Landlord.

 

B. Landlord and Tenant desire to (i) extend the term of the Original Lease for
the Premises for a period of five (5) years and (ii) make certain other
modifications to the Original Lease, and in connection therewith Landlord and
Tenant desire to amend the Original Lease on the terms and conditions contained
herein.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.

1. Defined Terms. All capitalized terms not otherwise defined herein shall have
the same meaning as is given such terms in the Original Lease. From and after
the date hereof, all references in the Original Lease and herein to the “Lease”
shall mean and refer to the Original Lease as amended hereby.

2. Extended Term. Landlord and Tenant acknowledge and agree that the Lease Term
for the Premises is scheduled to expire on November 30, 2014 (the “Scheduled
Expiration Date”) pursuant to the terms of the Original Lease. Notwithstanding
anything to the contrary in the Lease, the term of Tenant’s lease of the
Premises shall expire on November 30, 2020 (the “Extended Term Expiration
Date”), unless sooner terminated in the Lease. The period of time commencing on
December 1, 2014 (the “Extended Term Commencement Date”) and terminating on the
Extended Term Expiration Date shall be referred to as the “Extended Term.”
Effective upon the Extended Term Commencement Date, all references in the Lease
to the “Lease Term” shall mean and refer to the Extended Term, and all
references to the “Lease Expiration Date” shall mean and refer to the “Extended
Term Expiration Date.”

 

 

 

Page 1

 

MOUNTAIN VIEW RESEARCH PARK

Hansen Medical

SF/Legal



--------------------------------------------------------------------------------

3. Base Rent.

3.1 Base Rent. Commencing on the Extended Term Commencement Date, and continuing
throughout the Extended Term, Tenant shall pay Base Rent for the Premises in
accordance with the following schedule:

 

Period During Extended Term

   Annual Base Rent      Monthly Installment of
Base Rent  

December 1, 2014 – November 30, 2015

   $ 2,083,323.00       $ 173,610.25   

December 1, 2015 – November 30, 2016

   $ 2,145,822.69       $ 178,818.56   

December 1, 2016 – November 30, 2017

   $ 2,210,197.37       $ 184,183.11   

December 1, 2017 – November 30, 2018

   $ 2,276,503.29       $ 189,708.61   

December 1, 2018 – November 30, 2019

   $ 2,344,798.39       $ 195,399.87   

3.2 Abated Base Rent. Provided that Tenant is not then in default of the Lease,
then during the last two (2) full calendar months of the Extended Term (the
“Rent Abatement Period”), Tenant shall not be obligated to pay any Base Rent
otherwise attributable to the Premises during such Rent Abatement Period (the
“Rent Abatement”). Landlord and Tenant acknowledge that the aggregate amount of
the Rent Abatement equals Three Hundred Ninety Thousand Seven Hundred
Ninety-Nine and 74/100 Dollars ($390,799.74). Tenant acknowledges and agrees
that the foregoing Rent Abatement has been granted to Tenant as additional
consideration for entering into this Second Amendment, and for agreeing to pay
the rental and performing the terms and conditions otherwise required under the
Lease. If Tenant shall be in default under the Lease during the Rent Abatement
Period and shall fail to cure such default within the notice and cure period, if
any, permitted for cure pursuant to the Lease, then the Rent Abatement as of the
date of such default shall terminate effective immediately and Tenant shall
immediately be obligated to recommence paying Base Rent for the Premises in full
and Tenant shall have no further right to any Rent Abatement hereunder.

4. Option to Renew. Article 50 of the Original Lease is hereby deleted in its
entirety and replaced with the following:

50. Option Term.

50.1 Option Right. Landlord hereby grants to the originally named Tenant herein
(“Original Tenant”) one (1) option to extend the Lease Term for a period of five
(5) years (the “Option Term”), which option shall be irrevocably exercised only
by written notice delivered by Tenant to Landlord by March 1, 2019, provided
that the following conditions (the “Option Conditions”) are satisfied: (i) as of
the date of delivery of such notice, Tenant is not in default under this Lease;
(ii) as of the end of the Lease Term, Tenant is not in default under this Lease;
(iii) Tenant has not previously been in monetary or material non-monetary
default under

 

 

 

Page 2

 

MOUNTAIN VIEW RESEARCH PARK

Hansen Medical

SF/Legal



--------------------------------------------------------------------------------

this Lease more than once; and (iv) the Lease then remains in full force and
effect and Original Tenant occupies the entire Premises at the time the option
to extend is exercised and as of the commencement of the Option Term. Landlord
may, at Landlord’s option, exercised in Landlord’s sole and absolute discretion,
waive any of the Option Conditions in which case the option, if otherwise
properly exercised by Tenant, shall remain in full force and effect. Upon the
proper exercise of such option to extend, and provided that Tenant satisfies all
of the Option Conditions (except those, if any, which are waived by Landlord),
the Lease Term, as it applies to the Premises, shall be extended for a period of
five (5) years. The rights contained in this Section 50.1 shall be personal to
Original Tenant and any Approved Assignee (as defined in Article 34) and may be
exercised by Original Tenant or an Approved Assignee only.

50.2 Option Rent. The annual Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Fair Rental Value,” as that term is
defined below, for the Premises as of the commencement date of the Option Term.
The “Fair Rental Value,” as used in this Lease, shall be equal to the annual
rent per rentable square foot (including additional rent and considering any
“base year” or “expense stop” applicable thereto), including all escalations, at
which tenants (pursuant to leases consummated within the twelve (12) month
period preceding the first day of the Option Term), are leasing non-sublease,
non-encumbered, non-equity space which is not significantly greater or smaller
in size than the subject space, for a comparable lease term, in an arm’s length
transaction, which comparable space is located in the “Comparable Buildings,” as
that term is defined in this Section 50.2, below (transactions satisfying the
foregoing criteria shall be known as the “Comparable Transactions”), taking into
consideration the following concessions (the “Concessions”): (a) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space; (b) tenant improvements or allowances provided or to be
provided for such comparable space, and taking into account the value, if any,
of the existing improvements in the subject space, such value to be based upon
the age, condition, design, quality of finishes and layout of the improvements
and the extent to which the same can be utilized by a general office user other
than Tenant; and (c) other reasonable monetary concessions being granted such
tenants in connection with such comparable space; provided, however, that in
calculating the Fair Rental Value, no consideration shall be given to (i) the
fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with Tenant’s exercise of its right to extend the Lease
Term, or the fact that landlords are or are not paying real estate brokerage
commissions in connection with such comparable space, and (ii) any period of
rental abatement, if any, granted to tenants in comparable transactions in
connection with the design, permitting and construction of tenant improvements
in such comparable spaces. The Fair Rental Value shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant’s Rent obligations in connection with Tenant’s lease of the Premises
during the Option Term. Such determination shall be made by reviewing the extent
of financial security then generally being imposed in Comparable Transactions
from tenants of comparable financial condition and credit history to the then
existing financial condition and credit history of Tenant (with appropriate
adjustments to account for differences in the then-existing financial condition
of Tenant and such other tenants). The Concessions (A) shall be reflected in the
effective rental rate (which effective rental rate shall take into consideration
the total dollar value of such Concessions as amortized on a

 

 

 

Page 3

 

MOUNTAIN VIEW RESEARCH PARK

Hansen Medical

SF/Legal



--------------------------------------------------------------------------------

straight-line basis over the applicable term of the Comparable Transaction (in
which case such Concessions evidenced in the effective rental rate shall not be
granted to Tenant)) payable by Tenant, or (B) at Landlord’s election, all such
Concessions shall be granted to Tenant in kind. The term “Comparable Buildings”
shall mean the buildings in the Project and other office and research and
development buildings which are located within a 5 mile radius (the “Comparable
Area”).

50.3 Determination of Option Rent. In the event Tenant timely and appropriately
exercises an option to extend the Lease Term, Landlord shall notify Tenant of
Landlord’s determination of the Option Rent on or before the date that is six
(6) months prior to the Lease Expiration Date. If Tenant, on or before the date
which is thirty (30) days following the date upon which Tenant receives
Landlord’s determination of the Option Rent, in good faith objects to Landlord’s
determination of the Option Rent, then Landlord and Tenant shall attempt to
agree upon the Option Rent using their best good-faith efforts. If Landlord and
Tenant fail to reach agreement within thirty (30) days following Tenant’s
objection to the Option Rent (the “Outside Agreement Date”), then each party
shall make a separate determination of the Option Rent, as the case may be,
within five (5) days, and such determinations shall be submitted to arbitration
in accordance with Sections 50.3.1 through 50.3.8, below.

50.3.1 Landlord and Tenant shall each appoint one arbitrator who shall be, at
the option of the appointing party, a real estate broker, appraiser or attorney
who shall have been active over the five (5) year period ending on the date of
such appointment in the leasing or appraisal, as the case may be, of commercial
properties in the Comparable Area. The determination of the arbitrators shall be
limited solely to the issue of whether Landlord’s or Tenant’s submitted Option
Rent is the closest to the actual Option Rent, taking into account the
requirements of Section 50.2 of this Lease, as determined by the arbitrators.
Each such arbitrator shall be appointed within fifteen (15) days after the
Outside Agreement Date. Landlord and Tenant may consult with their selected
arbitrators prior to appointment and may select an arbitrator who is favorable
to their respective positions. The arbitrators so selected by Landlord and
Tenant shall be deemed “Advocate Arbitrators.”

50.3.2 The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties’
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance. The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord’s
counsel and Tenant’s counsel.

50.3.3 The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Option Rent, and shall notify Landlord and
Tenant thereof.

50.3.4 The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.

 

 

 

Page 4

 

MOUNTAIN VIEW RESEARCH PARK

Hansen Medical

SF/Legal



--------------------------------------------------------------------------------

50.3.5 If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of Santa Clara County to
appoint such Advocate Arbitrator subject to the criteria in Section 50.3.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.

50.3.6 If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of Santa Clara County to appoint the Neutral Arbitrator, subject
to criteria in Section 50.3.2 of this Lease, or if he or she refuses to act,
either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.

50.3.7 The cost of the arbitration shall be paid by Landlord and Tenant equally.

50.3.8 In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.

5. Possession of Premises; Renovations.

(a) Possession of Premises. Tenant hereby acknowledges and agrees that it is
currently in possession of the Premises, and that Landlord has no obligation to
alter, modify, remodel or otherwise improve the Premises, it being agreed
between Landlord and Tenant that Tenant shall accept the Premises in its current
“AS-IS “WHERE-IS” condition, without representation or warranty from Landlord
other than already provided in the Original Lease.

(b) Tenant’s Intended Renovations; Landlord’s Contribution. Notwithstanding the
foregoing, Landlord acknowledges that Tenant intends to refurbish the Premises,
including, without limitation, modifications of interior improvements
(collectively, “Tenant’s Intended Renovations”). Tenant acknowledges that
Tenant’s Intended Renovations shall be subject to Landlord’s approval and all
requirements contained in the Lease, including without limitation, Article 12 of
the Original Lease, and shall be at Tenant’s sole cost and expense; provided,
however, that Landlord shall, as an improvement contribution (“Landlord’s
Contribution”), provide up to a maximum amount of One Hundred Eight Nine
Thousand Three Hundred Ninety-Three and No/100 Dollars ($189,393.00) or Three
Dollars and No/100 Dollars ($3.00) per rentable square foot of the Premises (the
“Renovation Allowance Maximum Amount”). Landlord’s Contribution shall be payable
only upon satisfaction of all of the following conditions precedent: (i) the
satisfactory completion of Tenant’s Intended Renovations, (ii) Tenant’s
submission to Landlord of California statutory forms of unconditional waiver and
release of lien upon final payment executed by, as applicable, the general
contractor, all subcontractors performing any portion of Tenant’s Intended
Renovations and all suppliers or materialmen

 

 

 

Page 5

 

MOUNTAIN VIEW RESEARCH PARK

Hansen Medical

SF/Legal



--------------------------------------------------------------------------------

supplying any materials for Tenant’s Intended Renovations and (iii) proof of
Tenant’s payment of all costs incurred in connection with Tenant’s Intended
Renovation. Landlord’s Contribution shall be used only for costs relating to
permanent improvements to the Premises (collectively, “Allowable Costs”),
excluding the cost of furniture, fixtures and equipment installed in the
Premises by Tenant. Tenant hereby acknowledges and agrees that it will complete
Tenant’s Intended Renovations not later than twelve (12) months after the
Extended Term Commencement Date. In the event that the Tenant Improvement
Allowance is not fully disbursed by Landlord to, or on behalf of, Tenant on or
before the date that is twelve (12) months after the Extended Term Commencement
Date, then such unused amounts shall revert to Landlord, and Tenant shall have
no further rights with respect thereto. Upon request by Tenant at the time of
Tenant’s request for Landlord’s consent to any Tenant’s Intended Renovations,
Landlord shall notify Tenant whether the applicable Tenant’s Intended Renovation
will be required to be removed in accordance with Article 12 of the Lease.

6. Disclosure. Pursuant to California Civil Code Section 1938, Landlord hereby
notifies Tenant that as of the date of this Second Amendment, the Premises has
not undergone inspection by a “Certified Access Specialist” to determine whether
the Premises meet all applicable construction-related accessibility standards
under California Civil Code Section 55.53.

7. Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent other than Jones Lang LaSalle
(“Tenant’s Broker”) or Cassidy Turley Northern California (“Landlord’s Broker”)
(collectively, “Brokers”) in connection with the negotiation of this Second
Amendment and that they know of no real estate broker or agent, other than
Brokers, who are entitled to a commission in connection with this Second
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of any dealings with
any real estate broker or agent, other than Brokers, occurring by, through, or
under the indemnifying party. The terms of this Paragraph 7 shall survive the
expiration or earlier termination of this Second Amendment.

9. No Further Modification. Except as specifically set forth in this Second
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease, and the terms and conditions of this Second Amendment,
the terms and conditions of this Second Amendment shall prevail.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 

 

Page 6

 

MOUNTAIN VIEW RESEARCH PARK

Hansen Medical

SF/Legal



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

TENANT: HANSEN MEDICAL, INC., a Delaware corporation BY:   LOGO
[g640312ex10_46p07a.jpg]  

 

  Name:  

Bruce J Barclay

  Its:  

CEO

BY:   LOGO [g640312ex10_46p07b.jpg]  

 

  Name:  

Peter J. Mariani

  Its:  

CFO

 

LOGO [g640312ex10_46p07d.jpg]

LANDLORD:

BXP RESEARCH PARK LLC,

a Delaware limited liability company

BY:   BOSTON PROPERTIES   LIMITED PARTNERSHIP,  

a Delaware limited partnership,

its manager

  BY:  

BOSTON PROPERTIES, INC.,

a Delaware corporation,

its general partner

    BY:   LOGO [g640312ex10_46p07c.jpg]      

 

        Name:   Bob Pester         Title:   Senior Vice President and Regional
Manager

 

 

 

 

Page 7

 

MOUNTAIN VIEW RESEARCH PARK

Hansen Medical

SF/Legal